By the COURT.
Appeals from an order granting a new trial. The decision and judgment, which the court set aside, were founded upon substantially conflicting evidence, bearing upon the main questions, as issue between the parties, as to the existence and extent of the subordinate claims and liens against the building- in controversy; and as the court set the judgment aside and granted a new trial upon the ground that the evidence was insufficient to justify them, this court, in the absence of a manifest abuse of discretion, will not disturb the order: Guttierrez v. Brinkerhoff, 9 Pac. C. L. J. 734; Blum v. Sunol, 63 Cal. 341, 11 Pac. C. L. J. 275; Pierce v. Schaden, 55 Cal. 406; Bronner v. Wetzlar, 55 Cal. 419.
Order affirmed.